Exhibit 10.31

 

AMENDMENT TO THE

STEMLINE THERAPEUTICS, INC.

2012 EQUITY INCENTIVE PLAN

 

This Amendment to the Stemline Therapeutics, Inc. 2012 Equity Incentive Plan
(the “Plan”), is hereby adopted this 13th day of March, 2015, by the Board of
Directors (the “Board”) of Stemline Therapeutics, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company adopted the Plan for the purposes set forth therein; and

 

WHEREAS, pursuant to Section 11(d) of the Plan, the Board has the authority to
amend the Plan; and

 

WHEREAS, the Board has approved and authorized this Amendment to the Plan and
has determined that this Amendment does not require approval of the stockholders
of the Company and does not adversely affect the rights of participants under
the Plan;

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
the date hereof, in the following particulars:

 

1.

 

Section 9 of the Plan is hereby amended by adding the following as a new
subsection 9(c):

 

“(c)                            Change in Control.

 

(1)         Definition.  A “Change in Control” shall mean and include the
occurrence of any one of the following events but shall specifically exclude a
public offering of any class or series of the Company’s equity securities
pursuant to a registration statement filed by the Company under the Securities
Act of 1933, as amended:

 

(i)                                     during any consecutive 12-month period,
individuals who, at the beginning of such period, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such Board, provided that any person becoming
a director after the beginning of such 12-month period and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; or

 

(ii)                                  any person becomes a “Beneficial Owner”
(using the meaning given such term in Rule 13d-3 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of either (A) 51% or more

 

--------------------------------------------------------------------------------


 

of the then-outstanding shares of Stock (“Company Common Stock”) or
(B) securities of the Company representing 51% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (ii), the following acquisitions of Company
Common Stock or Company Voting Securities shall not constitute a Change in
Control: (w) an acquisition directly from the Company, (x) an acquisition by the
Company or any corporation, limited liability company, partnership or other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company (a “Subsidiary”),
(y) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (z) an acquisition pursuant to a
Non-Qualifying Event (as defined in subsection (iii) below); or

 

(iii)                               the consummation of a reorganization,
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving the Company or a Subsidiary (a “Transaction”), or the sale
or other disposition of all or substantially all of the Company’s assets (a
“Sale”) or the acquisition of assets or stock of another corporation or other
entity (an “Acquisition”), unless immediately following such Transaction, Sale
or Acquisition: (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Transaction, Sale or Acquisition beneficially own, directly or indirectly, more
than 51% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Transaction, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Transaction, Sale
or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no person (other than
(x) the Company or any Subsidiary, (y) the Surviving Entity or its ultimate
parent entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 51% or more of the total common stock or 51% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Transaction, Sale or Acquisition (any Transaction, Sale or Acquisition which
satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Event”).

 

(2)         Consequences of a Change in Control.  The provisions of this
Subsection 9(c) shall apply in the case of a Change in Control, unless otherwise
provided in the Award agreement or any special Plan document or separate
agreement with a Participant governing an Award.

 

(i)                                     Awards Assumed or Substituted by
Surviving Entity.  With respect to Awards assumed by the Surviving Entity or
otherwise equitably converted or

 

2

--------------------------------------------------------------------------------


 

substituted in connection with a Change in Control: if within two years after
the effective date of the Change in Control, a Participant’s employment is
terminated without Cause or the Participant resigns for Good Reason, then
(i) all time-based vesting requirements on his or her outstanding Awards shall
be deemed to have been satisfied and vested in full, and (ii) unless otherwise
provided in the Award agreement, all performance-based vesting requirements on
his or her outstanding Awards shall be deemed to have been satisfied at the
“target” level and vested pro rata based upon the length of time within the
performance period that has elapsed prior to the date of termination of
employment.  Any Awards other than Options or SARs shall pay out within sixty
(60) days following the Change in Control (unless a later date is required by
Section 11(f) hereof), and any Options or SARs shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
agreement.  To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Code Section 422(d), the excess
Options shall be deemed to be Nonstatutory Stock Options.

 

(ii)                                  Awards not Assumed or Substituted by
Surviving Entity.  Upon the occurrence of a Change in Control, and except with
respect to any Awards assumed by the Surviving Entity or otherwise equitably
converted or substituted in connection with the Change in Control in a manner
approved by the Committee or the Board: (i) all time-based vesting requirements
on his or her outstanding Awards shall be deemed to have been satisfied and
vested in full, and (ii) unless otherwise provided in the Award agreement, all
performance-based vesting requirements on his or her outstanding Awards shall be
deemed to have been satisfied at the “target” level and vested pro rata based
upon the length of time within the performance period that has elapsed prior to
the Change in Control.  Any Awards other than Options or SARs shall pay out
within sixty (60) days following the Change in Control (unless a later date is
required by Section 11(f) hereof), and any Options or SARs shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Award agreement. To the extent that this provision causes Incentive Stock
Options to exceed the dollar limitation set forth in Code Section 422(d), the
excess Options shall be deemed to be Nonstatutory Stock Options.

 

(3)         Cause. If a Participant is party to an employment, consulting or
severance agreement with the Company that contains a definition of “cause” for
termination of employment or other relationship, “Cause” shall have the meaning
ascribed to such term in such agreement. Otherwise, “Cause” shall mean willful
misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the Company (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant’s employment or other relationship shall be
considered to have been terminated for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that termination for Cause was
warranted.

 

(4)         Good Reason.  “Good Reason” as a reason for a Participant’s
termination of employment or service after a Change in Control shall have the
meaning assigned such term in the written employment, severance or similar
agreement, if any, between such Participant and the Company; provided, however,
that if there is no such written employment, severance or similar agreement in
which such term is defined, and unless

 

3

--------------------------------------------------------------------------------


 

otherwise defined in the applicable Award agreement, “Good Reason” shall mean,
without the Participant’s prior written consent, (A) a material diminution in a
Participant’s title or duties, or the assignment to a Participant of duties
materially inconsistent with his or her authority, responsibilities and
reporting requirements, as compared to those in effect immediately prior to the
Change in Control, or (B) a material breach by the Company or the Surviving
Entity of its obligations to a Participant under any written employment,
severance or similar agreement, or (C) the relocation of the Participant’s
primary work location to a location more than 50 miles from the Participant’s
primary work location immediately prior to the Change in Control.   A
Participant may not resign for Good Reason without providing the employer
written notice of the grounds that the Participant believes constitute Good
Reason and giving the employer at least 30 days after such notice to cure and
remedy the claimed event of Good Reason.

 

2.

 

Except as specifically set forth herein, the terms of the Plan shall be and
remain unchanged, and the Plan as amended shall remain in full force and effect.

 

The foregoing is hereby acknowledged as being the Amendment to the Stemline
Therapeutics, Inc.  2012 Equity Incentive Plan as adopted by the Board on
March 13, 2015.

 

 

STEMLINE THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Kenneth Hoberman

 

 

 

 

Its:

Chief Operating Officer

 

4

--------------------------------------------------------------------------------